

Exhibit 10.9




QUIDEL CORPORATION
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
(2016 Equity Incentive Plan)
Pursuant to Section 6.11 of the Quidel Corporation 2016 Equity Incentive Plan
(the “Plan”) and Quidel Corporation’s (the “Company”) deferred compensation
programs (including the employee bonus election form and the director fee
payment election form), the Company hereby awards to Recipient a Restricted
Stock Unit Award covering the number of shares of the Company’s Common Stock set
forth below (the “Award”). This Award will be evidenced by this Grant Notice and
the attached Restricted Stock Unit Award Terms and Conditions (the “Terms and
Conditions”).
Recipient:
 
 
 
Date of Grant:
 
 
 
Vesting Commencement Date:
 
 
 
Beginning Fair Market Value per Share:
 
 
 
Number of Shares Subject Converted RSUs:    
 
 
 
Number of Shares Subject Premium RSUs:
 
 
 
Beginning Fair Market Value per Share:
$
 
 



Vesting and Settlement:     Subject to the applicable tax withholding
requirements, the Restricted Stock Units will vest and be delivered at the time
set forth on Exhibit A.
Additional Terms/Acknowledgements: The undersigned acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Award Grant Notice, the
Restricted Stock Unit Award Terms and Conditions, the Plan, the Plan Prospectus
and the deferred compensation programs (including the applicable election
forms). In the event of any conflict between the provisions of your Award and
those of the deferred compensation program, the provisions of the deferred
compensation program will control. You further acknowledge that as of the Date
of Grant, this Restricted Stock Unit Award Grant Notice, the Restricted Stock
Unit Award Terms and Conditions, the Plan, the Plan Prospectus and the deferred
compensation plan set forth the entire understanding between the Company and you
regarding the acquisition of shares of Common Stock of the Company and supersede
all prior oral and written agreements on that subject with the exception of (i)
Awards previously granted and delivered to Recipient under the Plan, and
(ii) the Other Agreements listed below. You further acknowledge that there may
be adverse tax consequences upon the vesting or settlement of the Restricted
Stock Units or disposition of the underlying shares and that you have been
advised to consult a tax advisor prior to such vesting, settlement or
disposition.
Other Agreements:
 
 
 
 
 
 
 
 
 

QUIDEL CORPORATION
 
RECIPIENT:

By:
 
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
 
Title:
 
 
 
Date:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 



Attachments:
Restricted Stock Unit Award Terms and Conditions and 2016 Equity Incentive Plan






--------------------------------------------------------------------------------




Exhibit A





--------------------------------------------------------------------------------




ATTACHMENT I
RESTRICTED STOCK UNIT
AWARD AGREEMENT









